Citation Nr: 0637709	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-03 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel 


INTRODUCTION

The veteran had active duty service from June 1967 to 
February 1972, and March 1974 to January 1981.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
January 2004 and September 2005, this matter was remanded to 
the RO for further development.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In January 2004, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2006).  


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder, post-operative residuals of a lumbosacral 
laminectomy and fusion, and post-operative residuals, 
excision of cyst, left patellar, do not preclude 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due 
to service-connected disabilities have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VA satisfied its duties to the veteran in a 
VCAA letter issued in October 2001.  The letter predated the 
April 2002 rating decision.  See id.  Subsequently, the 
veteran was issued VCAA letters in February 2004 and October 
2005.  Collectively, the VCAA letters notified the veteran of 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The October 2001, February 2004, and October 2005 letters 
have clearly advised the veteran of the evidence necessary to 
substantiate his claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Although the present appeal involves an 
increased rating issue, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  
         
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for a TDIU, but there has been no 
notice of the types of evidence necessary to establish an 
effective date.  Despite the inadequate notice provided to 
the veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  

The Board notes that the RO did furnish the veteran letters 
in October 2001, February 2004, and October 2005 which 
advised him of the evidence necessary to support his claim.  
Since the Board concludes below that the preponderance of the 
evidence is against entitlement to a TDIU, any questions as 
to the appropriate effective date to be assigned are rendered 
moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's VA and private medical records and Social Security 
Administration (SSA) records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a).  If, however, there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances, apart from any nonservice-connected conditions 
and advancing age, which would justify a total rating based 
on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for 
an extra-schedular disability when there is an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization).

Entitlement to a total rating must be based solely on the 
impact of the veteran's service-connected disabilities on his 
ability to keep and maintain substantially gainful 
employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose 4 Vet. App. at 363. 

Service connection is in effect for post-traumatic stress 
disorder (PTSD), rated 50 percent disabling, effective July 
2003; post-operative residuals of a lumbosacral laminectomy 
and fusion (lower back disability), rated 20 percent 
disabling effective March 1990; and post-operative residuals 
excision of cyst, left patellar, rated noncompensably 
disabling, effective January 1981.  The combined rating is 60 
percent.  Consequently, the veteran's service-connected 
disabilities do not meet the percentage requirements of 
38 C.F.R. § 4.16(a).

In addition to the veteran's service-connected disabilities, 
VA and private treatment records reflect a medical history of 
nonservice-connected disabilities, to include:  neck pain, 
chronic obstructive pulmonary disease (COPD), coronary artery 
disease, major depression, left shoulder degenerative joint 
disease, gastroesophageal reflux disease, hypertension, and 
hypercholesterolemia. 

In October 2001, the veteran submitted a VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability.  He indicated that he last worked full time 
in April 2000, and as of that date became too disabled to 
work.  He reported having a high school degree and finishing 
two years of college.  He was specially trained in automatic 
and diesel technology.  He worked as a flagger for a traffic 
control company from 1995 to 1996, and from May to October 
1999; worked as an equipment mechanic for a ski resort from 
1996 to 1998; worked as a tow truck driver from 1998 to 1999; 
and, worked as a lift operator for a ski resort from October 
1999 to May 2000.

In December 2001, a VA Form 21-4192 was received from his 
former employer which reflected that the veteran worked full 
time as a lift operator/vehicle maintenance for a ski resort 
from November 1997 to May 2000.  The position was seasonal 
and he never returned.  

The veteran applied for Social Security Administration (SSA) 
and Supplemental Security Income (SSI) disability benefits in 
October 2001.  He claimed that he was unable to work due to 
coronary artery disease, COPD, and degenerative disc disease 
and severe arthritis of low back.  With respect to how his 
claimed disabilities affected his work, he maintained the 
following:  experienced angina when under stress; experienced 
shortness of breath, coughing, and feeling of weakness when 
exercising; could not sit, stand, or lay for any length of 
time without experiencing pain in lower back and joints; and, 
his hands and feet fell asleep quite easily.  He outlined his 
employment history, essentially similar to as outlined above.  

In January 2002, the veteran underwent a detailed examination 
to assess his functional capacity for SSA benefit purposes.  
He reported working as a flagger during the summer, and 
working at a ski resort during the winter.  He was not 
working at the time of the examination because his primary 
physician would not release him to go back to work.  The 
examiner noted that the veteran's mental status was intact; 
musculoskeletal lower back pain was limited by lifting and no 
crawling; left shoulder pain; previous angina with a May 2000 
ETT within normal limits; and COPD.  

With respect to employment, the examiner concluded that it 
would be most appropriate for the veteran to perform 
sedentary or moderate labor.  He would probably not be able 
to do heavy labor due to his breathing problems and it would 
be difficult for him to work at high altitudes.  In February 
2002, SSA denied the veteran's claim for benefits on the 
basis that his claimed conditions were not severe enough to 
keep him from working.  The SSA found that although some 
kinds of work are not possible, his condition allowed other 
less demanding work.

The Board has reviewed the entirety of the veteran's VA 
outpatient and private treatment records in detail and, while 
such records reflect that the veteran is currently 
unemployed, the evidence does not reflect that he is 
unemployable solely due to his service-connected 
disabilities.  As detailed hereinabove, he claims that he was 
last employed in 2000.  Several medical records, however, 
contain his claim that he stopped working in 2000 due to his 
nonservice-connected cardiac disability, specifically he 
sustained a myocardial infarction, and he also claimed 
"stress."  

A March 2001 VA mental examination reflects the veteran's 
report that he was unemployed due to physical and emotional 
problems.  The examiner then noted that the veteran suffered 
from long term PTSD and depressive symptoms, especially 
exacerbated by his inability to work, due to physical 
limitations and depressive and PTSD symptoms over the past 
year.  The examiner noted that the veteran has guilt and low 
self esteem related to his unemployability.

The veteran underwent a VA examination in January 2002, and 
the following disabilities were reflected:  coronary artery 
disease, status post myocardial infarcts times two; left 
knee, status post debridement 1997; hypercholesterolemia, 
controlled with mediation; mild emphysema/COPD, controlled 
with medication; left shoulder disability; lower back 
disability; defective vision, right forehead lipoma of no 
clinical significance.  The examiner opined that the veteran 
would continue to be employable in the medium work category 
based on his service-connected low back diagnoses and 
complaints.  The current disability and unemployability that 
the veteran described was compatible with the coronary artery 
disease/arteriosclerotic heart disease; angina and severe 
COPD; emphysema/ shortness of breath.

The veteran underwent a VA neurological examination in March 
2004 to assess the severity of his service-connected lower 
back disability, and upon conducting a physical examination 
and interviewing the veteran, the examiner concluded that the 
veteran could not work in any situation in which he had to do 
prolonged standing or sitting or any heavy lifting.  The 
examiner opined that the veteran could work in a sedentary 
environment where he could shift positions on numerous 
occasions.  

The veteran also underwent a VA orthopedic examination in 
March 2004 and upon conducting a physical examination and 
interviewing the veteran, the examiner concluded that the 
veteran's lower back disability was moderate.  Moreover, 
while his back condition would limit his ability to do 
physically active work, he was capable of sedentary to light 
duty capacity work.

After reviewing the evidence of record, the Board finds that 
the evidence does not support a finding that the veteran's 
service-connected disabilities alone are of such severity as 
to preclude substantially gainful employment.  In making this 
decision, the Board concedes that the veteran's service-
connected disabilities, specifically his lower back 
disability, might preclude certain types of employment, 
however, there is no evidence that all forms of employment, 
particularly of a sedentary nature, are precluded by the 
veteran's service-connected disabilities.  As was noted in 
Van Hoose:

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a).

Van Hoose, 4 Vet. App. at 363.  

In this case, while several examiners have opined that his 
lower back disability precludes employment involving lifting 
and prolonged standing and sitting, there is simply no 
evidence that sedentary employment is precluded due solely to 
this service-connected disability.  Moreover, the evidence 
does not reflect that his unemployment is due to his service-
connected PTSD or residuals of his left patellar cyst.  As 
indicated by the January 2002 examiner, the veteran's 
unemployment was due to his nonservice-connected cardiac 
disabilities and COPD/emphysema.  

Likewise, by the veteran's own admission, he stopped working 
in 2000 due to incurring a myocardial infarction.  While 
recognizing that the veteran is limited to certain types of 
employment, there is no evidence that all, even sedentary, 
employment is precluded due solely to his service-connected 
disabilities.

While taking into consideration the statements from the 
veteran and lay statements of records with regard to the 
veteran's lower back disability and the effect on his 
employment, the objective evidence does not support a finding 
that such disability precludes all employment, and the 
veteran and respective individuals have not been shown to 
have the medical expertise necessary to render such opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Following a full and thorough review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the claim of entitlement to TDIU 
benefits.  The evidence does not demonstrate that the veteran 
is unable to secure or follow a substantially gainful 
occupation solely by reason of his service-connected 
disabilities.  There is no persuasive evidence of record 
demonstrating that the veteran's service-connected 
disabilities alone render him unemployable, nor is the 
evidence in a state of equipoise on that question.  The 
preponderance of the evidence is against a finding that the 
veteran is unemployable as a result of his service-connected 
disabilities.  As such, the veteran's claim for a TDIU is 
denied


ORDER

The appeal is denied.



	                  
_________________________________________________
	LINDA ANNE HOWELL
	Acting Veterans Law Judge, Board of Veterans' Appeals

